Citation Nr: 1751428	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  17-08 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel





INTRODUCTION

The appellant served on active duty in the Army from December 1954 to December 1956.  He is the recipient of the Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The appellant filed a timely Notice of Disagreement (NOD), received in June 2016.  A Statement of the Case (SOC) was issued in November 2016.  A timely VA Form 9 was received in February 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2012 rating decision, the RO denied the appellant's claim of service connection for bilateral hearing loss because there was no positive nexus opinion linking the appellant's current hearing loss to his active service.  The appellant was duly notified of the RO's determination and his appellate rights but he did not appeal within the applicable time period, nor was new and material evidence received in the year following notification of the decision.

2.  Evidence received since the final October 2012 rating decision denying service connection for bilateral hearing loss relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the service connection claim for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The October 2012 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  New and material evidence has been received to warrant reopening of the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C. § 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C. 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.


III.  Analysis

In an October 2012 rating decision, the RO denied service connection for bilateral hearing loss because there was no positive nexus opinion linking the appellant's current hearing loss to his active service.  He was informed of the decision and his appellate rights in an October 2012 letter, but he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the letter.  Thus, the determination is final.  

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  The Board has therefore reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in October 2012.  That evidence includes the appellant's statement in his February 2017 substantive appeal that a VA clinician told him that his considerable hearing loss is due to exposure to high-frequency noises while on active duty.

This evidence is new, as the evidence before the RO at the time of its October 2012 rating decision did not include a positive nexus opinion.  Further, presuming its credibility, it is material, as it relates to an unestablished fact necessary to substantiate the claim.  Service connection was denied, in part, because there was no positive nexus opinion relating the appellant's hearing loss to his active service.

The Board finds that this additional evidence, when presumed credible, relates to unestablished facts necessary to substantiate the claim and triggers VA's duty to provide a medical examination.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination should be provided).  

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the appellant's previously denied claim for service connection for bilateral hearing loss is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C. § 5103.  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.


REMAND

The appellant was afforded a VA examination in October 2012 for his hearing loss claim.  The October 2012 VA examiner provided a negative nexus opinion; however, the appellant reported in February 2017 when he was issued hearing aids at the VA clinic, a VA doctor told him that his current hearing loss was due to exposure to noise exposure from artillery fire during his active service.  In light of the appellant's statements and the evidence currently of record, the Board finds that a new medical examination and opinion must be obtained.  See 38 U.S.C. § 5103; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the appellant is advised that the record on appeal currently contains VA clinical records dated to October 2016, including records showing that his hearing aids were repaired and reissued in 2016.  These records, however, do not contain a statement from any clinician relating his current hearing loss disability to noise exposure during active duty.  Thus, he is advised that it would be to his benefit to submit a statement from a clinician memorializing the opinion that his current hearing loss is related to service.  Cf. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the Board has the duty to suggest the submission of evidence that may have been overlooked).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate relevant clinical records from the Ponce and San Juan VA outpatient clinic and medical center for the period from October 2016 to the present.  

2.  Afford the appellant an examination for the purpose of ascertaining the nature and etiology of his current bilateral hearing loss.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

After examining the appellant and reviewing the record, the examiner should provide an opinion as to whether it is at least as likely as not that the appellant's current bilateral hearing loss is causally related to his active service or any incident therein.  

The examiner must address all the appellant's lay statements, including his contention that he was exposed to daily artillery and gunfire, and the relevant medical evidence of record.  The appellant's MOS was "Flight AAA Fire Control Crewman" and his December 1956 military separation examination indicates that only whispered voice testing was performed.   

Clearly-stated, fully-reasoned rationale for all opinions rendered must be provided.  If examination and/or testing is performed, all examination findings/testing results must also be provided.

2.  After undertaking any additional administrative or development actions deemed necessary, the AOJ should readjudicate the claim, considering all the evidence of record.  If the benefit sought remains denied, a Supplemental Statement of the Case should be issued, followed by an appropriate period of time to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


